Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the amendment filed on 06/01/2021.
Claims 1-3, 7, 9, 13-14 and 16-17 have been amended.
 Claims 4-6 and 20 have been cancelled.
Claims 21-26 have been newly added.
Claims 1-3, 7-19 and 21-26 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 7-19 and 21-26 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-2, 4, 6 are directed to a method (i.e., a process), claims 8-9, 11, 13 are directed to non-transitory computer readable medium (i.e., a manufacture), and claims 15-16, 18 and 20 are directed to a system (i.e., a machine).  Accordingly, claims 1-3, 7-19 and 21-26 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 26 includes limitations that recite an abstract idea.  Note that independent claim 1 and 26 are the system claim, while claim 19 covers a method claim and claim 17 covers the apparatus.
Specifically, independent claim 26 recites:
A medical image management system comprising:
an information terminal apparatus configured to transmit medical-related particular-use information about imaging of a particular patient as a part of a physician ordered medical study;
an image pickup apparatus for non-medical use configured to (1) receive the medical-related particular-use information sourced from the information terminal apparatus, (2) perform an image pickup operation according to the medical-related particular-use information to acquire general image data in which image data and general metadata are associated with each other as a first image file in accordance with a first standard, and (3) generate medical metadata based on the medical-related particular-use information; and
a processor including hardware configured to (1) receive the general image data and the medical metadata, (2) judge whether the medical metadata satisfies a predetermined condition, and (3) responsive to judging that the medical metadata satisfies the predetermined condition, generate a medical image data file by associating (1) the medical metadata with (11) the general image data in accordance with a second standard, thereby converting the general image data in the first image file to medical image data in the medical image data file.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because acquiring medical images and associated medical data gathered for a profile of a patient as orders needed for a medical study all relate to managing human behavior/interactions between people.  Furthermore, the claims involve a series of steps for a medical patient or someone assisting by taking pictures of the medical patient and sending the pictures to remotely located healthcare providers, which is an agreement that the medical patient will receive medical services, treatment and the healthcare providers will safeguard any medical records typically protected by the Health Insurance Portability and Accountability Act. Also, the claims constitute: (b) “a mental process” because judging whether the medical metadata satisfies a predetermined condition by confirming whether an image data file was received by a viewer and is in a compatible format are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2-3, 7-16, 18 and 21-26 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
Turning to the dependent claims, claims 14 and 17 describe data gathering, claims 2, 4, 7, 9-13 and 15-16, 24-25 describe what the data is such as judging whether predetermined conditions are met, claim 3 describes determining data, and claims 8, 21-22 describes what the system is merely associated with such as accompanying information, approved information, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.    
2019 PEG: Step 2A - Prong Two:

In the present case, for representative independent claim 26 (similar to claims 1, 17 and 19), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A medical image management system (conventional computer implementation as noted below, see MPEP § 2106.05(f)) comprising:
an information terminal apparatus (conventional computer implementation as noted below, see MPEP § 2106.05(f)) configured to transmit medical-related particular-use information about imaging of a particular patient as a part of a physician ordered medical study;
an image pickup apparatus (conventional computer implementation as noted below, see MPEP § 2106.05(f)) for non-medical use configured to (1) receive the medical-related particular-use information sourced (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) from the information terminal apparatus (conventional computer implementation as noted below, see MPEP § 2106.05(f)), (2) perform an image pickup operation according to the medical-related particular-use information to acquire general image data in which image data and general metadata are associated with each other as a first image file in accordance with a first standard, and (3) generate medical metadata based on the medical-related particular-use information; and
a processor including hardware (conventional computer implementation as noted below, see MPEP § 2106.05(f))  configured to (1) receive the general image data and the medical metadata (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec), (2) judge whether the medical metadata satisfies a predetermined condition, and (3) responsive to judging that the medical metadata satisfies the predetermined condition, generate a medical image data file by associating (1) the medical metadata with (11) the general image data in accordance with a second standard, thereby converting the general image data in the first image file to medical image data in the medical image data file.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of a medical image management system that includes a processor including hardware, a communication circuit, and an information terminal apparatus, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “perform an image pickup operation”, and “operating the image pickup apparatus to acquire the general image data” the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 

Claim 26 (similar to claims 1, 17 and 19) does not have any additional elements.
For claims 1, 17, 19 and 26, regarding the additional limitation “an image pickup device” and “an image pickup apparatus” the Examiner submits that this additional limitation amounts to merely using a computer, with a video camera, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1-3, 7-19 and 21-26 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 26, regarding the additional limitations of the medical image management system that includes a processor including hardware, a communication circuit, and an information terminal apparatus, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “an image pickup device” and “an image pickup apparatus”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receive the medical-related particular-use information sourced,” and “receive the general image data and the medical metadata,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 26 and analogous independent claims 1, 17 and 19 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those 
In dependent claim 6 and analogous dependent claims 1, 17 and 19, there is no additional elements.
In dependent claims 1, 17, 19 and 26 and analogous dependent claims 2-3, 7-16, 18 and 21-25, regarding the additional limitation of “an image pickup device” and “an image pickup apparatus,” which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 1-3, 7-19 and 21-26 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berg (US 2020/0401713 A1.).
Claim 19:
Berg discloses a medical image data file acquisition (See Fig. 1, Fig. 10, P0070 and P0134.) method comprising:
transmitting medical-related particular-use information about a particular individual (With particular-use information as any supplemental information in image study sharing such as received, recorded, displayed and printed image data in an intended form based on the service information, parameters of the image pickup apparatus, step-by-step guidance instructions to be followed by a person operating the image pickup apparatus to acquire images of the patient, photographing conditions, and control that an image data file can be acquired, see forms of transmitted data in Fig. 1 (Item 13, 15 and 17), [P0070-P0071] in notifications (e.g. SMS text, email), secure file upload/download, and DICOM send/receive as shown in the boxed legend. See P0094, notifications with instructions on how to send images.); 
receiving the medical-related particular-use information (In [P0070-P0071] notifications (e.g. SMS text, email), secure file upload/download, and DICOM are sent/received as shown in the boxed legend. See P0094, notifications with instructions on how to send images as particular-use information. The attachment table with a PDF report, cellphone image and JPG image shown in Fig. 9 serves as having supplemental information in image study sharing. Also, see P0013-P0014 and Fig. 10.);
performing an image pickup operation according to the medical-related particular-use information to acquire a general image data (With general image data as actual photos, pictures or images, see Fig. 1, [P0070] acquisition devices 12  (e.g. MM, CT, and X-Ray systems) for generating digital images of a patient and image access system(s) 14 for maintaining image archives and communicating images to other locations.) in which image data and general metadata are associated with each other (See [P0189, P0202] Big data sets may be compiled without descriptive metadata such as column types, counts, percentiles, or other interpretive-aid data points.);
generating medical metadata based on the medical-related particular-use information (In P0189, metadata is compiled into millions of rows and hundreds of thousands of columns. [202] and 
judging whether the medical metadata satisfies a predetermined condition and when judging that the medical metadata satisfies the predetermined condition (With predetermined condition as merely confirming whether an image data file was received by a viewer and compatible format, see Fig. 12, where the status indicating whether a message is read or unread gives confirmation/judgment of sent messages in P0026, P0121, P0136.  ).
generating a medical image data file by associating (1) the medical metadata with (2) the general image data (See Fig. 9 (Item 3) where the attachment table has “Image.JPG” file as the general image data taken with a cellphone.).
Claim 21:
Berg discloses wherein the predetermined condition is that predetermined accompanying information is attached to the medical metadata (See [P0133] The attachment table 164 contains documents or files, pertaining to the select study or images table. Also, with predetermined condition as merely confirming whether an image data file was received by a viewer and compatible format, see Fig. 12, where the status indicating whether a message is read or unread gives confirmation/judgment of sent messages in P0026, P0121, P0136.).
Claim 22:
Berg discloses wherein the accompanying information is approval information as the medical image data file (In P0074, the system manages the permissions for receiving the notification and accessing the link, where the permission granted is approved information.). 
Claim 23:
Berg discloses wherein the approval information as the medical image data file is included in the medical-related particular-use information (Images that are a part of particular image studies that 
Claim 24:
Berg discloses further comprising judging whether the general image data satisfies a second predetermined condition, and when judging that the general image data satisfies the second predetermined condition, (With predetermined condition as merely confirming whether an image data file was received by a viewer and compatible format, see Fig. 12, where the status indicating whether a message is read or unread gives confirmation/judgment of sent messages in P0026, P0121, P0136.), generating the medical image data file by associating (1) the medical metadata (See Fig. 1 (Item 12) Acquisition device mentioned in P0040, P0070. In [P0189, P0202] Big data sets may be compiled without descriptive metadata such as column types, counts, percentiles, or other interpretive-aid data points. Also see P0189, P0202.) with (2) the general image data (See Fig. 9 (Item 3) where the attachment table has “Image.JPG” file as the general image data taken with a cellphone.).
Claim 25:
Berg discloses the second predetermined condition is that the general metadata indicates that the general image data is photographed according to the medical-related particular-use information (Taught in P0094, as instructions specific for completing a task, related to pictures in requested images.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 9-16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Berg (US 2020/0401713 A1) in view of Anglin (US 2008/0146277 A1).
Claim 1:
Berg discloses a medical image management system (See Fig. 1, Fig. 10, P0070 and P0134, taking images and videos taught in P0133 as PDF(s), moving image(s), picture(s), and phone video.) comprising:
an information terminal apparatus configured to transmit medical-related particular-use information about imaging of a particular patient as a part of a physician (See forms of transmitting data in Fig. 1 (Item 13, 15 and 17) and P0070. Images that are a part of particular image studies that are transmitted attachments shown in Fig. 9, Fig. 10, mentioned in 0133-P0134. Particular images are provided according to particular image studies listed in P0016, used for second options in P0030 and Physician to Physician Consults in P0031.); and
general image data in which image data and general metadata are associated with each other (With general image data as actual photos, pictures or images, see attachment table with “Image.JPG” file as the general image data taken with a cellphone. With metadata as accompanying ; generate medical metadata based on the medical-related particular-use information (Taught in P0037 as populating description fields and populating display viewer of URL link in P0105.); and transmit the medical metadata (Taught as sharing general image data and the medical metadata shown in Fig. 7 among a Cardiologist and Radiologist both have customized screens based on particular use (P0128-P0129).);
a processor including hardware configured to: receive the medical metadata (Taught as sharing general image data and the medical metadata shown in Fig. 7 among a Cardiologist and Radiologist both have customized screens based on particular use (P0128-P0129.); judge whether the medical metadata satisfies a predetermined condition; and when judging that the medical metadata satisfies the predetermined condition (With predetermined condition as merely confirming whether an image data file was received by a viewer and compatible format, see Fig. 12, where the status indicating whether a message is read or unread gives confirmation/judgment of sent messages in P0026, P0121, P0136.), generate a medical image data file by associating (1) the medical metadata (See Fig. 1 (Item 12) Acquisition device mentioned in P0040, P0070. In [P0189, P0202] Big data sets may be compiled without descriptive metadata such as column types, counts, percentiles, or other interpretive-aid data points. Also see P0189, P0202.) with (2) the general image data (See Fig. 9 (Item 3) where the attachment table has “Image.JPG” file as the general image data taken with a cellphone.).
Although Berg discloses a medical image management system that sends attached general image data as mentioned above, Berg doesn’t explicitly teach when the attached general image data 
Anglin further teaches:
an image pickup apparatus for non-medical use configured to receive the medical-related particular-use information (See Fig. 6, third person assistant as a non-medical person (P0171), where a device (Fig. 15, Fig. 16) is used to collect images with a digital camera (P0177, P0179) such as the third person assistant pointing the VEMR at the patient’s wound.); perform an image pickup operation according to the medical-related particular-use information to acquire general image data (Taught as taking an image of the patient’s wound shown in Fig. 15, P0177.).
Therefore, it would have been obvious to one of ordinary skill in the art of telemedicine before the filing date of the invention to modify the method, software and system of Berg to have a non-medical apparatus acquiring the general image data as taught by Anglin, to assist patients who are not mobile enough to operate a camera for capturing images of themselves, while being treated remotely from home.
Claim 2:
Berg discloses wherein the processor derives medical service related data from the medical metadata by classifying at least one of various kinds of information about an examination, such as information on "when", "where", "who", "for whom", "with which kind of apparatus" and "which kind of examination", from the medical metadata
Claim 5:
Berg discloses wherein the processor is provided in the image pickup apparatus (Taught in P0026, and cell phone video of how an injury effects patent movement in P0133.).
Claim 6:
Berg discloses wherein the processor is provided in a file server connected via a network, between the information terminal apparatus and the image pickup apparatus (See Fig. 1 (Items 12 and 14) Acquisition device mentioned in P0040, P0070.).
Claim 9:
Berg discloses wherein the predetermined condition is that the medical metadata includes an identification of a person or organization operating the image pickup apparatus to acquire the image data (Taught as Care Providers, other providers, clinics and branch office shown in Fig. 1, P0070. Also see Fig. 10 with study description, history and institution. With metadata as accompanying information of photographed image data, and converting image data in a DICOM-compliant data format, see DICOM data for the selected images in Abstract.).
Claim 10:
Berg discloses wherein the identification of a person or organization operating the image pickup apparatus to acquire the general image data was included in a general order associated with the medical-related particular-use information (Taught in P0079. Also see Fig. 10 with study description, history and institution. Taught as Care Providers, other providers, clinics and branch office shown in Fig. 1, P0070.).
Claim 11:
Berg discloses wherein the predetermined condition is that the medical metadata includes an identification of a patient to be imaged by the image pickup apparatus to acquire the image data (See 
Claim 12:
Berg discloses wherein the identification of a patient was included in a general order associated with the medical-related particular-use information (See Fig. 10, attached files with Patient Information and associated Study Description, history and institution.).
Claim 13:
Berg discloses wherein the predetermined condition is that the medical metadata includes (1) an identification of a physician requested study involving the acquisition of the image data by the image pickup apparatus, and (2) required attributes of the image pickup apparatus for performing the physician requested study (See P0108-P0115, taught as consulting and Specialist review with unique registration and request images instruction (P0077, P0094).).
Claim 14:
Berg discloses wherein (1) the identification of a physician requested study involving the acquisition of the general image data by the image pickup apparatus, and (2) the required attributes of the image pickup apparatus for performing the physician requested study were included in a general order associated with the medical-related particular-use information (See P0108-P0115, taught as consulting and Specialist review with unique registration and request images instruction (P0077, P0094). See Fig. 10, attached files with Patient Information and associated Study Description, history and institution.).
Claim 15:
Berg discloses wherein the medical-related particular-use information includes settings to be applied to the image pickup apparatus
Claim 16:
Berg discloses wherein the medical-related particular-use information includes instructions specifying how to operate the general image pickup apparatus during acquisition of the image data by the image pickup apparatus (Taught as acquisition device (P0070) having time interval access as instructions during image acquisition in P0079, P0118. P0121.).
Claim 26:
Berg discloses a medical image management system (See Fig. 1, Fig. 10, P0070 and P0134, taking images and videos taught in P0133 as PDF(s), moving image(s), picture(s), and phone video.) comprising:
an information terminal apparatus configured to transmit medical-related particular-use information about imaging of a particular patient as a part of a physician ordered medical study (Taught as physician requesting images in P0077 with software user tool, drop-down menu and unique DICOM communication settings.);and 
(3) generate medical metadata based on the medical-related particular-use information (Taught in P0037 as populating description fields and populating display viewer of URL link in P0105.); and
a processor including hardware configured to (1) receive the general image data and the medical metadata (Taught as sharing general image data and the medical metadata shown in Fig. 7 among a Cardiologist and Radiologist both have customized screens based on particular use (P0128-P0129.); (2) judge whether the medical metadata satisfies a predetermined condition, and (3) responsive to judging that the medical metadata satisfies the predetermined condition (With predetermined condition as merely confirming whether an image data file was received by a viewer or not, see Fig. 12, where the status indicating whether a message is read or unread gives confirmation/judgment of sent messages in P0136.), generate a medical image data file by associating (i) the medical metadata (See Fig. 1 (Item 12) Acquisition device mentioned in P0040, P0070. In [P0189, P0202] Big data sets may be compiled without descriptive metadata such as column types, counts, percentiles, or other interpretive-aid data points. Also see P0189, P0202.) with (ii) the general image data in accordance with a second standard thereby converting the general image data in the first image file to medical image data in the medical image data file (With metadata as accompanying information of photographed image data, and converting image data in a DICOM-compliant data format, see DICOM data for the selected images in Abstract. See Fig. 9, example screen showing images, study table associated with Cardiac, Chest X-ray and MRI Brain scan (P0133).).
and general metadata are associated with each other as a first image file in accordance with a first standard (With metadata as accompanying information of photographed image data, and converting image data in a DICOM-compliant data format, see DICOM data for the selected images in Abstract. See Fig. 9, example screen showing images, study table associated with Cardiac, Chest X-ray and MRI Brain scan (P0133).),
Although Berg discloses a medical image management system that sends attached general image data as mentioned above, Berg doesn’t explicitly teach when the attached general image data is acquired in a non-medical environment from the patient with a digital camera as an image pickup apparatus. 
Anglin further teaches:
an image pickup apparatus for non-medical use configured to receive the medical-related particular-use information (See Fig. 6, third person assistant as a non-medical person (P0171), where a device (Fig. 15, Fig. 16) is used to collect images with a digital camera (P0177, P0179) such as the third person assistant pointing the VEMR at the patient’s wound.); perform an image pickup operation according to the medical-related particular-use information to acquire general image data (Taught as taking an image of the patient’s wound shown in Fig. 15, P0177.).
an image pickup apparatus for non-medical use configured to (1) receive the medical-related particular-use information sourced from the information terminal apparatus (See Fig. 6, third person assistant as a non-medical person (P0171), where a device (Fig. 15, Fig. 16) is used to collect images with a digital camera (P0177, P0179) such as the third person assistant pointing the VEMR at the patient’s wound.), (2) perform an image pickup operation according to the medical-related particular-use information to acquire general image data in which image data (Taught as taking an image of the patient’s wound shown in Fig. 15, P0177.) 
Therefore, it would have been obvious to one of ordinary skill in the art of telemedicine before the filing date of the invention to modify the method, software and system of Berg to have a non-medical apparatus acquiring the general image data as taught by Anglin, to assist patients who are not mobile enough to operate a camera for capturing images of themselves, while being treated remotely from home.
Claims 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shaya (US 2019/0189292 A1) in view of Berg (US 2020/0401713 A1).
Claim 3:
Shaya teaches wherein the predetermined condition is that the medical metadata includes information about whether photographing by the image pickup apparatus, based on the medical-related particular-use information, has been performed (In [P0189-P0190] view DICOM records when the "Viewer" tab is selected or when other routes to access metadata information related to the DICOM image is requested by a user. Also, the real time face-to-face interactive video and questionnaire [P0115-P0122] Second Opinion Platform 1300 may have steps such as: assisting the patient in their understanding and acknowledging the service; providing education on how to request the second opinion and the time it takes to complete; receiving referring physician information if there is a referring physician; and providing choices so that a patient has the ability to choose which type of consultation they desire or need).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image management before the filing date the invention to modify the method, software and system of Berg to have photographing, as taught by Shaya, to capture still life images to see unusual color or texture of the patient’s skin.
Claim 7:
Although Berg teaches the predetermined condition is that the medical metadata as mentioned above, Shaya teaches wherein the medical image data file includes an identification of a referring physician (See [P0113] The patient and referring physician register the patient in the Second Opinion Platform, to perform documented HIPAA complaint virtual consultations and reports. See Fig. 13A (Item 1332).).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image management before the filing date the invention to modify the method, software and system of Berg to have a referring physician, as taught by Shaya, to keep track of any highlighted findings associated with a particular physician.
Claim 8:
Shaya teaches wherein the identification of the referring physician was included in a general order associated with the medical-related particular-use information (See Fig. 13A (Items 1332 and 1334). See [P0113] The patient and referring physician register the patient in the Second Opinion Platform, to perform documented HIPAA complaint virtual consultations and reports.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image management before the filing date of the invention to modify the method, software and system of Berg  with the medical-related particular-use information, as taught by Shaya, to keep track of any highlighted findings associated with a particular physician.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaya (US 2019/0189292 A1)  in view of Berg (US 2020/0401713 A1).
Claim 17:
Shaya discloses a medical image acquisition apparatus (See Fig. 1-3, diagnostic device and device in P0049, P0051. See Fig. 8.), comprising:
a communication circuit configured to receive medical-related particular-use information (See Fig. 1-3, diagnostic device and device in P0049, P0051.) ordered medical study (See Fig. 16, study to upload patient images mentioned in P188. Also, see cameras in P0038, P0051.); and
a processor including hardware, wherein the processor generates a medical image data file by associating (1) image data acquired by an image pickup device according to the medical-related particular-use information with (2) medical metadata included in or derived from the medical-related particular-use information (See CPU in P0037, see Fig. 13A-B pathology review in P0164-P0165, as medical service-related data and listed image files shown in Fig. 18, P0190. See meta-data in P0189-P0190 information related to the DICOM image.),
Berg further teaches:
the processor judges whether the medical metadata satisfies a predetermined condition and when judging that the medical metadata satisfies the predetermined condition, generates the medical image data file (With predetermined condition as merely confirming whether an image data file was received by a viewer and compatible format, see Fig. 12, where the status indicating whether a message is read or unread gives confirmation/judgment of sent messages in P0026, P0121, P0136.).

Claim 18:
Shaya discloses further comprising: the image pickup device (Taught as cameras in P0038, P0051.).

Response to Arguments
Applicant alleges that the features are not “certain methods of organizing human activity” grouping. See pgs. 11- 12 of Remarks – Examiner disagrees.
Non-medical persons assisting a patient and provider by operating a digital camera or smartphone to acquirer medical images of the patient, attaching supplemental data associated the medical images, then confirming that the medical images and metadata were received and properly formatted according to orders needed for a medical study all relate to managing human behavior/interactions between people.  With more patients being treated remotely via telemedicine, the help and assistance of non-medical persons such as family members or neighbors are being more relied on to help the providers collect accurate information, which is human behavior, interactive activity between people. Accordingly, the claim describes at least one abstract idea.
Regarding the prior art rejections, Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 102(a)(1) and 35 USC § 103(a) and applied new art and art already of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Elaine Gort can be reached at 571.272.6781.
 http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686
09/13/2021

/Elaine Gort/              Supervisory Patent Examiner, Art Unit 3686